Citation Nr: 0825567	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-23 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for rheumatic polyarthritis of the left knee.

2.  Entitlement to service connection for a heart condition, 
to include coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; spouse




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to February 
1950.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  In that decision, the RO granted service 
connection for (1) rheumatic polyarthritis of the left knee, 
(2) rheumatic polyarthritis of the right shoulder, and (3) 
rheumatic polyarthritis of the left shoulder, assigning a 10 
percent evaluation for each, effective October 31, 2003.   
The RO denied service connection for coronary artery disease 
(claimed as a heart condition due to rheumatic fever).

In a subsequent August 2007 rating decision, the RO granted 
increased 20 percent evaluations for rheumatic polyarthritis 
of the right and left shoulder.  In an August 2007 
correspondence, the veteran indicated that he wished to 
withdraw his appeal on the issues of entitlement to an 
increased evaluation for rheumatic polyarthritis of the right 
and left shoulder.  Accordingly, the appeal has been 
withdrawn.


FINDINGS OF FACT

1.  Rheumatic polyarthritis of the left knee does not result 
in flexion limited to 30 degrees or extension limited to 10 
degrees; the veteran does not have rheumatoid arthritis 
(atrophic) as an active process with one or two exacerbations 
a year in a well established diagnosis.  

2.  The veteran's atherosclerotic coronary artery disease is 
not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for rheumatic polyarthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic 
Codes 5002, 5260 - 5261 (2007).

2.  Atherosclerotic coronary artery disease was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A February 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

With regard to the veteran's claim for a higher initial 
rating for his service-connected left knee disability, the 
January 2004 letter addressed the veteran's original 
application for service connection.  In May 2004, the RO 
awarded service connection for rheumatic polyarthritis of the 
left knee, assigning a 10 percent evaluation effective 
October 31, 2003.  Therefore, the January 2004 letter served 
its purpose in providing VCAA notice and its application is 
no longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, VA examinations, and a RO hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Rheumatic Polyarthritis of the Left Knee
 
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board has considered whether a staged 
rating is for consideration; however, the evidence of record 
does not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5002-5260 for chronic residuals to rheumatoid 
arthritis.  38 C.F.R. § 4.71a (2007); see also 38 C.F.R. § 
4.27 (2007) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  
Under the provisions of Diagnostic Code 5002, atrophic 
rheumatoid arthritis as an active process is assigned a 100 
percent evaluation with constitutional manifestations 
associated with active joint involvement which are totally 
incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2007).  A 60 percent evaluation is warranted when it results 
in weight loss and anemia productive of a severe impairment 
of health or in severely incapacitating exacerbations 
occurring four or more times a year or a lesser number of 
exacerbations if they occur over prolonged periods.  Id.  A 
40 percent evaluation requires the presence of symptom 
combinations productive of a definite impairment of health, 
objectively supported by examination findings, or of 
incapacitating exacerbations occurring three or more times a 
year.  Id.  A 20 percent evaluation is warranted for 
rheumatoid arthritis when the diagnosis is well established 
and there are one or two exacerbations a year. Id. 

In the present case, the veteran was rated for chronic 
residuals of rheumatoid arthritis.  Id.  For residuals such 
as limitation of motion or ankylosis, Diagnostic Code 5002 
directs that the disability should be rated under the 
appropriate diagnostic codes for the specific joint involved.  
Id.  Where limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Limitation of motion for 
the knees and legs in this case should be rated under 
Diagnostic Codes 5260-5261.  See 38 C.F.R. § 4.71a (2007).  

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

VA General Counsel has held that separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a veteran has both 
limitation of flexion and limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the 
leg. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  

VA and private treatment records show that the veteran has 
been seen for chronic pain in the left knee.  Treatment 
reports and letters from the Byerly Chiropractic Clinic dated 
from 2005 to 2006 indicate that the veteran's joint movements 
have progressively diminished with noted pain and swelling in 
the knees.  VA treatment records show that the veteran has 
chronic pain due to left knee osteoarthritis.  An August 2004 
report reflects swelling and pain in the left leg, likely 
related to rheumatic arthritis.  The veteran was fitted for 
compression hose.  A January 2005 note reflects decreased 
strength in the left leg limiting sit to stand ability as 
well as decreased balance.  

A May 2004 VA examination shows that the veteran had left 
knee pain, worse with flexion.  A neurologic examination was 
normal.  X-rays reflect osteoarthritic changes in the knee 
and patellofemoral joint.  The veteran was assessed with 
chronic left knee pain as likely as not due to the combined 
effects of a history of rheumatic fever with rheumatic 
polyarthritis and degenerative osteoarthritis with a negative 
clinical examination and no functional limitation.   

A May 2006 VA examination shows that the veteran had 
extension to 0 degrees and flexion to 110 degrees in the left 
knee with pain at 100 degrees.  A neurologic examination was 
normal.  X-rays reflect degenerative joint disease along the 
articular margins of the left knee joint. 

A July 2007 VA examination shows that the veteran has chronic 
joint pain treated with Advil.  He had swelling of the knees 
and was treated with compression hose.  The veteran's 
extremities were properly aligned and grossly symmetric.  
Muscle mass, tone and strength were symmetric with muscle 
strength of 5-/5 indicating active movement against full 
resistance or normal muscle strength.  The veteran was, 
however, noted to have fatiguing and lack of endurance in the 
bilateral lower extremities.  The examiner stated that range 
of motion of the left knee was unchanged compared to the May 
2006 VA examination.  

The Board finds that a higher 20 percent evaluation is not 
warranted under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  The veteran's most recent May 
2006 and July 2007 VA examinations show that the veteran had 
flexion to 110 degrees in the left knee with pain at 100 
degrees.  The Board finds that the veteran's left knee 
disability does not approximate a 20 percent evaluation for 
left knee flexion limited to 30 degrees, even with 
consideration of objective evidence of pain, lack of 
endurance, weakness, and fatigability.  38 C.F.R. §§ 4.40, 
4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Functional loss due to pain and fatigue has already been 
considered in the veteran's 10 percent evaluation.  

The Board finds that a compensable evaluation is not 
warranted under Diagnostic Code 5261 for limitation of 
extension to 10 degrees, where there is no limitation of 
extension shown on objective examination.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2007).  May 2006 and July 2007 
VA examinations show that the veteran had full extension to 0 
degrees.  No additional functional loss due to pain was 
noted.  

VA examinations do not reflect ankylosis of the left knee to 
warrant an evaluation under Diagnostic Code 5256.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  

The Board finds that a higher evaluation is not warranted 
under the provision of Diagnostic Code 5002 for atrophic 
rheumatoid arthritis as an active process, where the veteran 
is not shown by medical evidence of record to have a well 
established diagnosis of atrophic rheumatoid arthritis with 
one or two exacerbations a year.  Although the veteran has a 
diagnosis of rheumatic polyarthritis, VA examinations did not 
reflect any muscle atrophy or exacerbations of rheumatoid 
arthritis.  The Board finds that the veteran was properly 
rated under the criteria for chronic residuals of rheumatoid 
arthritis, as a rating based on limitation of motion more 
closely approximates his current disability picture due to 
rheumatic polyarthritis of the left knee.  In light of the 
foregoing, the Board finds that a higher evaluation is not 
warranted for rheumatic polyarthritis of the left knee.

2.  Heart Condition, to Include Coronary Artery Disease

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
arteriosclerosis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the veteran was seen in 
May 1946 for sore, swollen joints.  He was diagnosed with 
acute rheumatic fever and was hospitalized.  Treatment 
reports dated from June 1946 to August 1946 show that the 
veteran had no definite murmurs.  Heart sounds were normal.  
August 1946 notes indicate slurring of the first mitral but 
no definite murmur.  In September 1946, the veteran was noted 
to have a slight apical systolic murmur not transmitted.  
Subsequent September 1946 and October 1946 notes show that 
the veteran had no murmur.  An October 1946 note shows that 
the veteran had no evidence of residual cardiac damage.  The 
veteran had been hospitalized for five months and had been 
afebrile and asymptomatic with normal sedimentation rates and 
electrocardiograms during the previous three months.  The 
physician noted that an apical systolic murmur which was 
audible early in the disease had disappeared.  Chest x-rays 
revealed a cardiac shadow of normal size and contour.  Serial 
electrocardiograms had repeatedly shown right axis deviation.  
This was found to be of minor clinical significance in view 
of the veteran's normal cardiac silhouette.  In December 
1946, the veteran had an onset of fever and aching in the 
muscles and joints.  The heart revealed no enlargement, 
murmurs, or arrhythmia at that time, and an electrocardiogram 
was normal.  A January 1947 note shows that the veteran had 
been asymptomatic since his admission.  A physical 
examination of the heart was normal at that time.  No chronic 
residuals were noted on the veteran's February 1950 
separation examination.

The veteran contends that he has a current heart condition 
secondary to rheumatic fever.  VA and private treatment 
records show that the veteran has a current diagnosis of 
atherosclerotic coronary artery disease.  However, 
atherosclerotic coronary artery disease is not shown by 
medical evidence of record to be related to rheumatic fever.  

During the veteran's February 2007 RO hearing, the indicated 
that he had a heart attack in 1969.  He reported that his 
physician at that time, Dr. L. stated that it was rheumatic 
fever related.  The veteran indicated that Dr. L. was either 
deceased or retired and that these records were no longer 
available.  

A March 1978 discharge summary from the Iowa Methodist 
Medical Center for a hemorrhoidectomy notes that the 
veteran's past medical history was significant for rheumatic 
fever for which he had bed rest for six months in 1946.  A 
pre-operative electrocardiogram showed a complete right 
bundle branch block at that time.  Hospitalization records 
noted that the veteran had a myocardial infraction in August 
1969.  

A March 2004 VA examination included a review of the 
veteran's service treatment records.  The examiner noted that 
the claims file and the computerized record was not 
available.  The examiner, however, found that the veteran was 
a reliable historian.  The examiner detailed findings from 
the veteran's service treatment records.  He noted that the 
veteran was hospitalized with acute rheumatic fever in May 
1946, and that he was given 142 sick days and was discharged 
in October 1946.  An October 1946 note stated that the 
veteran was being discharged symptom-free, without evidence 
of cardiac damage at that time.  Sedimentation rate, 
electrocardiogram, and chest x-ray were all normal.  The 
veteran was seen with a recurrence of symptoms in December 
1946.  He had a normal heart examination in January 1947.  
The examiner also noted that the veteran had an acute 
myocardial infarction in August 1969, post-service.  The 
examiner stated that there was no documented history of 
valvular heart disease.  However, the veteran stated that 
while he was recovering from rheumatic fever, he was told he 
had a systolic and diastolic heart murmur.  

A physical examination was completed.  Diagnostic and 
clinical test results including CBC, chem-1, sedimentation 
rate, rheumatoid screen, and UA were all within normal 
limits.  The ANA (antinuclear antibody) titer was normal.  An 
electrocardiogram reflected a right bundle branch block; 
septal infarct, age undetermined; and abnormal 
electrocardiogram.  An April 2004 echocardiogram consult 
showed no evidence of rheumatic valve disease.  The examiner 
diagnosed the veteran with a history of rheumatic fever with 
rheumatic polyarthritis in 1946, with no documented rheumatic 
heart disease and a negative clinical examination at that 
time.  The veteran was also diagnosed with arteriosclerotic 
coronary artery disease with first degree AV block and right 
bundle branch block; status post myocardial infraction in 
1969 with protracted dysrhythmia, asymptomatic; since 1971 
with ventricular ejection fraction of fifty percent without 
functional limitation.  The examiner noted that the veteran's 
clinical cardiovascular examination was negative at that 
time.  

July 2004 VA treatment records also note that the veteran had 
no evidence of rheumatic heart disease or valvular disease on 
an April 2004 echocardiogram.  A July 2007 VA examination 
reflects a diagnosis of atherosclerotic coronary artery 
disease and peripheral vascular disease status post 
myocardial infraction.  

The May 2004 VA examiner reviewed the veteran's service 
treatment records which reflect treatment for rheumatic fever 
with no evidence of rheumatic heart disease.  The examiner 
found no evidence of rheumatic valve disease or rheumatic 
heart disease at the time of examination.  Although the 
veteran was diagnosed with arteriosclerotic coronary artery 
disease, the examiner did not relate this to the veteran's 
rheumatic fever in service.  

The veteran submitted internet articles on the relation 
between rheumatic fever and rheumatic heart disease and 
damage to the heart valves.  However, as these articles do 
not address the facts of this particular veteran's case with 
a sufficient degree of medical certainty, the Board finds 
that they do not amount to competent medical evidence of 
causality.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The Board has considered the veteran's own statements in 
support of his claims.  The veteran has reported during his 
RO hearing, that he was told by Dr. L. that his heart 
condition was related to rheumatic fever when he had his 
heart attack.  The veteran also reported during the hearing 
that he was told by a VA physician that his heart disorder 
was related to rheumatic fever.  However, this is not shown 
in VA treatment records.  The Board finds that the veteran is 
competent to report what he was told by Dr. L. and the VA 
physician.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005) (The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy).  However, these 
statements are not documented in the medical record, and 
there is no indication that these physicians had an 
opportunity to review service treatment records.  The veteran 
as a lay person has not been shown to be capable of making 
medical conclusions; thus, his own statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In contrast, the record contains probative medical evidence 
which indicates that the veteran does not have a current 
heart condition related to service.  The May 2004 VA examiner 
reviewed the veteran's service treatment records, which 
reflect a slight apical systolic murmur in September 1946, 
which had resolved.  Subsequent heart examinations show no 
murmur and no residual cardiac damage.  The VA examiner 
determined, based on a review of service treatment records, 
the veteran's reported medical history, and physical 
examination as well as diagnostic testing, that the veteran 
did not have rheumatic valvular disease or rheumatic heart 
disease.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  (The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.)  
Therefore, the Board finds that the May 2004 VA examination 
provides the most probative evidence of record with respect 
to etiology.

Although the veteran has a current diagnosis of 
arteriosclerotic coronary artery disease, there is no 
indication that arteriosclerotic coronary artery disease was 
incurred in service or that it had manifested within one year 
of the veteran's separation from service.  The veteran does 
not have currently diagnosed rheumatic heart disease or valve 
disease.  Medical evidence of record does not relate the 
veteran's arteriosclerotic coronary artery disease to 
rheumatic fever in service.  In light of the foregoing, the 
Board finds that service connection for a heart disorder is 
not warranted. 

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's rheumatic polyarthritis of the left knee has 
increased to warrant a higher rating evaluation.  
Although the veteran has a current diagnosis of 
atherosclerotic coronary artery disease, his atherosclerotic 
coronary artery disease was not incurred or aggravated in 
service, did not manifest within a year following the 
veteran's separation from service, and no nexus has been 
established between the veteran's current disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has a hart condition, to include coronary artery 
disease, etiologically related to active service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for rheumatic polyarthritis of the left 
knee in excess of 10 percent is denied.

Service connection for a heart disorder, to include coronary 
artery disease, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


